                 Case 1:19-cv-01387-SAB Document 20 Filed 06/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ADAM J. NELSON,                                      Case No. 1:19-cv-01387-SAB

12                   Plaintiff,                           ORDER GRANTING STIPULATED
                                                          REQUEST FOR EXTENSION OF TIME TO
13           v.                                           SERVE SETTLEMENT BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                     (ECF No. 18)

15                   Defendant.

16

17          On June 2, 2020, the parties filed a stipulation extending the time for Defendant to serve

18 a confidential letter brief by one day, due to a mistake in calendaring. (ECF No. 18.)

19          Pursuant to the stipulation, IT IS HEREBY ORDERED that:

20          1.       Defendant’s confidential letter brief shall be served on or before June 2, 2020;

21          2.       If the parties do not agree to a remand, Plaintiff’s opening brief shall be filed on

22                   or before July 2, 2020;

23          3.       Defendant’s responsive brief shall be filed on or before August 1, 2020; and

24 ///

25 ///

26 ///
27 ///

28 ///


                                                      1
                 Case 1:19-cv-01387-SAB Document 20 Filed 06/02/20 Page 2 of 2


 1          4.       Plaintiff’s reply, if any, shall be filed on or before August 16, 2020.

 2
     IT IS SO ORDERED.
 3

 4 Dated:        June 2, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
